Citation Nr: 1548920	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  06-34 182	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder.

3.  Entitlement to an effective date earlier than July 3, 1991, for service connection for posttraumatic stress disorder.

(The issue of whether the creation of a debt as a result of overpayment of compensation benefits in the amount of $10,074.80, was proper, and if so, whether waiver of collection of overpayment is warranted is addressed in a separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1957 to April 1959 and from November 1959 to January 1960.  There is unverified evidence of service on active duty for training in 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2004 and September 2005 by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in November 2009.


FINDING OF FACT

On October 27, 2015, the Board was notified that the appellant died in September 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 








	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


